UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JAMES EDWARD BLUE,
Plaintiff-Appellant,

v.

ROBERT BIGOS, Officer; GREGORY
WOODLON, Officer; DORSEY
                                                                  No. 95-6895
MCVICKER, Officer; MARLENE
GREEN; KELVIN SEWELL, Officer;
KEITH TIEDEMANN, Sergeant; DAVID
CHEUVONT, Officer; PATRICIA SMITH,
Officer,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Edward S. Northrop, Senior District Judge.
(CA-93-1471-N)

Submitted: May 28, 1996

Decided: June 7, 1996

Before MURNAGHAN, NIEMEYER, and HAMILTON,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

James Edward Blue, Appellant Pro Se. Robert Charles Verderaime,
VERDERAIME & DUBOIS, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

James Edward Blue appeals from a jury verdict finding for the
Defendant police officers in his 42 U.S.C. § 1983 (1988) action alleg-
ing excessive force. On appeal, Blue claims (1) the district court
improperly refused to excuse certain jurors who had relationships to
police officers; (2) the court erred by admitting testimony concerning
his prior criminal history; (3) the court erred by admitting evidence
seized from his home after his arrest; (4) the court improperly
instructed the jury about § 1983 liability; and (5) the jury was preju-
diced against him because a juror saw a marshal remove Blue from
the courtroom in handcuffs. Finding no error, we affirm.

First, we review a district court's refusal to excuse a juror for cause
for manifest abuse of discretion. Poynter v. Ratcliff, 874 F.2d 219,
222 (4th Cir. 1989) (holding that trial court did not err by refusing to
strike for cause a juror who was the defendant's patient and juror who
was a defendant in a similar suit). A juror is presumed impartial, and
the existence of a preconception is insufficient to rebut the presump-
tion if the juror can "`lay aside his impression or opinion and render
a verdict based on the evidence presented in court.'" Id. at 221 (quot-
ing Irvin v. Dowd, 366 U.S. 717, 723 (1961)). Here, each of the jurors
stated during voir dire that they could be impartial despite their rela-
tionships, and it is within the district court's sound discretion to assess
the credibility of those statements. 874 F.2d at 222. The district court
found the statements credible, and Blue offers no basis on which to
find the court abused its discretion.

Second, we review a district court's evidentiary decisions for a
clear abuse of discretion, United States v. Ham , 998 F.2d 1247, 1252
(4th Cir. 1993), and afford the court great deference in its decisions
to admit or exclude evidence. United States v. Morison, 844 F.2d
1057, 1078 (4th Cir.), cert. denied, 488 U.S. 908 (1988). Absent "ex-

                     2
traordinary circumstances," this court will not interfere with the trial
court's decisions. 844 F.2d at 1078. As to Blue's allegation that the
district court erred by admitting evidence of his prior conviction, the
claim lacks a factual basis because the prosecution did not ask Blue
about the conviction. As to the introduction of contraband seized from
his house after his arrest, the evidence was relevant and its probative
value outweighed its potential for unfair prejudice because it tended
to prove Defendants' theory that Blue fired at them to prevent them
from finding the evidence. See FED. R. EVID. 401, 403. Additionally,
Defendants' theory also helped explain the reasonableness of their
actions upon arresting Blue. Because the evidence was of direct rele-
vance to Defendants' defense, and because such evidentiary decisions
are soundly within the trial court's discretion, the district court's evi-
dentiary rulings were not erroneous.

Third, the court instructed the jury that Blue had to prove "that the
defendants' acts were the proximate cause of the injuries and conse-
quent damage sustained by the plaintiff." Blue claims that proximate
cause is not an element of § 1983 liability. However, proximate cause
is part of a § 1983 plaintiff's burden. See Shaw v. Stroud, 13 F.3d
791, 798-99 (4th Cir. 1994), cert. denied, ___ U.S. ___, 63 U.S.L.W.
3222, and 63 U.S.L.W. 3257 (U.S. Oct. 3, 1994) (Nos. 93-1893, 94-
9). Additionally, Blue claims the court's instructions about injury
could mislead the jury into believing it could not award nominal dam-
ages. However, the claim is meritless because the court instructed the
jury that it could elect to award only nominal damages if it failed to
find that Blue's claims had a monetary value.

Finally, we review for plain error Blue's claim that the jury was
prejudiced against him after a juror saw him in handcuffs and told
another juror about it. United States v. Olano , 507 U.S. 725 (1993).
Blue's claim is without merit because he fails to show actual preju-
dice. See United States v. West, 877 F.2d 281, 293 (4th Cir. 1989),
cert. denied, 493 U.S. 869 (1989), and 493 U.S. 959 (1989), and 493
U.S. 1070 (1990); United States v. Allen, 561 F.2d 557, 559 (4th Cir.
1977). The jurors told the court that the incident would not affect their
ability to render an impartial verdict, and such statements are pre-
sumed true. See Poynter, 874 F.2d at 221.

Accordingly, we affirm the jury verdict. We dispense with oral
argument because the facts and legal contentions are adequately pres-

                     3
ented in the material before the Court and argument would not aid the
decisional process.

AFFIRMED

                   4